
	
		I
		111th CONGRESS
		1st Session
		H. R. 1117
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2009
			Ms. Baldwin (for
			 herself, Mr. Brown of South Carolina,
			 and Mr. Spratt) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to
		  establish a State plan option under Medicaid to provide an all-inclusive
		  program of care for children who are medically fragile or have one or more
		  chronic conditions that impede their ability to function.
	
	
		1.Short titleThis Act may be cited as the
			 Medically Fragile Children’s Act of
			 2009.
		2.Establishment of
			 program of all-inclusive care for medically fragile children as a Medicaid
			 State option
			(a)In
			 generalTitle XIX of the Social Security Act is amended—
				(1)in section
			 1902(a)(10)(A)(ii) (42 U.S.C. 1396b(a)(10)(A)(ii))—
					(A)in subclause
			 (XVIII) by striking or at the end;
					(B)in subclause (XIX),
			 by adding or after the semicolon; and
					(C)by inserting after
			 subclause (XIX) the following:
						
							(XX)who are medically
				fragile children described in section
				1942;
							;
					(2)in
			 section 1905(a) (42 U.S.C. 1396d(a)), in the matter preceding paragraph
			 (1)—
					(A)in clause (xii),
			 by striking or at the end;
					(B)in clause (xiii),
			 by adding or after the comma; and
					(C)by inserting after
			 clause (xiii) the following:
						
							(xiv)medically
				fragile children described in section
				1942;
							;
				and
					(3)by adding at the
			 end the following:
					
						1942.Program of all-inclusive care for medically fragile
		  children(a)State option To
				establish all-inclusive care for medically fragile children
								(1)State plan
				amendment
									(A)In
				generalA State may elect through a State plan amendment to
				provide medical assistance and other services described under this section by
				means of a program of all-inclusive care described in subsection (b) for
				eligible children described in paragraph (2). In the case of an eligible child
				enrolled with an all-inclusive care program pursuant to such an
				election—
										(i)the child shall
				receive benefits under the plan, as well as items and services described in
				section 1905(r) solely through such programs; and
										(ii)program providers
				shall receive an all-inclusive payment in accordance with a program agreement
				for the provision of such care that meets the requirements of this
				section.
										(B)Option to limit
				enrollmentA State may establish a numerical limit on the number
				of eligible children who may be enrolled in an all-inclusive care program under
				a program agreement under this section.
									(2)Definition of
				eligible child; program providerIn this section,
									(A)Eligible
				childThe term eligible child means an individual
				who—
										(i)has not attained
				age 25;
										(ii)is—
											(I)determined by the
				State to be medically fragile based on health status and related indicators
				(such as medical diagnoses and measures of activities of daily living,
				instrumental activities of daily living, and cognitive impairment); or
											(II)diagnosed as
				having 1 or more chronic conditions;
											(iii)requires daily
				monitoring of a significant medical condition necessitating overall care
				planning in order to achieve or maintain optimum health and developmental
				status, achieve community integration to the maximum extent possible, and
				requires both medical assistance and at least 2 additional services furnished
				under an all-inclusive program as a result of functional deficits;
										(iv)resides in the
				service area of a program provider with a program agreement under this section;
				and
										(v)meets such other
				eligibility requirements (including eligibility standards related to family
				income and resources) as the State may establish pursuant to section
				1902(r)(2).
										(B)Program
				providerThe term program provider means an
				organization with an agreement with the State to provide a program of
				all-inclusive care for eligible children enrolled with the organization in
				accordance with this section and the terms of such agreement.
									(b)Program
				requirementsIn order to satisfy the requirements of this
				section, a program of all-inclusive care for eligible children shall include,
				subject to subsection (d), the following:
								(1)Comprehensive
				benefitsThe program shall provide items, benefits, and services
				to eligible children enrolled in the program through an all-inclusive and
				comprehensive, multidisciplinary health and social services delivery system.
				Each participating system in a State shall have the demonstrated ability to
				undertake the following:
									(A)Medical
				assistanceFurnish or arrange for the items and services
				described in section 1905(r) (early and periodic screening, diagnostic, and
				treatment services), as well as any other item or service for which Federal
				financial participation may be available under this Act.
									(B)Administrative
				activities To assure access to preventive, acute, primary, specialized, and
				long term care and medically appropriate utilization of careThe
				administration activities described in section 1902(a)(43) (related to
				administrative activities to assure receipt of services described in section
				1905(r)) and section 1905(a)(19) (related to medical assistance case management
				services).
									(C)Additional
				servicesSocial work services, transportation services, family
				support services, care coordination, coordination of program services with
				educational, and social services for which the child is eligible, nutrition
				assessment and counseling, personal care services, respite care, and home and
				vehicle modification services.
									(2)Availability of
				servicesAccess to necessary medical care for acute conditions 24
				hours per day, every day of the year.
								(3)Quality
				assurance; patient safeguardsAt a minimum—
									(A)for each enrolled
				child, a written plan of quality assurance and improvement that is periodically
				reviewed and updated, and procedures for implementing such plan and monitoring
				and reviewing the quality of care;
									(B)coverage of
				emergency services described in section 1932(b)(2);
									(C)the provision of
				information to families whose children are enrolled in the program in easily
				understood form; and
									(D)written safeguards
				regarding the rights of enrolled eligible children (including a patients bill
				of rights and written procedures for grievances and appeals, which shall be no
				less stringent than procedures applicable to entities participating in a State
				plan for medical assistance pursuant to section 1932 of the Act).
									(4)Voluntary
				enrollment and disenrollmentVoluntary enrollment and
				disenrollment without cause at any time.
								(5)Transition
				assistanceIn the case of a child who is enrolled under the
				program under this section and whose enrollment ceases for any reason
				(including that the child no longer qualifies as an eligible child), assistance
				to the child in obtaining necessary transitional care through appropriate
				referrals and making the child's medical records available to new
				providers.
								(c)Provider
				agreements; use of all-inclusive payment methodology
								(1)In
				general
									(A)Provider
				agreementsA State that elects the option under this section
				shall enter into an agreement with a program provider that has agreed to
				provide a program of all-inclusive care in accordance with the provisions of
				this section for eligible children who reside in the geographic area served by
				the provider (and specified in such agreement) and elect to enroll with the
				provider.
									(B)Choice and
				competitionTo the extent feasible, the State shall enter into
				agreements with multiple providers in a single geographic area, and enter into
				agreements that provide coverage to as much of the State as is
				practicable.
									(C)Reporting
				requirementAn agreement entered into under subparagraph (A)
				shall require that a program provider submit to the Secretary, in a form and
				manner specified by the Secretary and for each eligible child who is enrolled
				with the program provider under such an agreement, the following:
										(i)Service utilization
				data.
										(ii)Expenditures.
										(iii)Quality and
				health status measures (as identified by the Secretary).
										(2)Payment
									(A)The State may
				utilize a negotiated, all-inclusive payment method that reflects the full range
				of medical assistance and related administrative activities recognized under
				section 1903 of the Act for which the provider will assume
				responsibility.
									(B)Such payment
				method shall provide for payment in an all-inclusive amount (using such methods
				as a per-member-per month or case payment arrangement) that shall assures
				quality, efficiency in relation to an all-inclusive approach to payment
				methods, access to necessary care to achieve the purposes of this section, and
				to the greatest degree possible, the integration of care, services, and
				activities described in this section with other funding related to the
				educational, social and other services that an enrolled child may
				receive.
									(3)Authority to
				contractThe State may enter into an agreement under this section
				with a program provider that is not a Medicaid managed care organization (as
				defined in section 1903(m)(1)(A)) so long as the provider demonstrates the
				health care expertise and infrastructure necessary to support the delivery of a
				program of all-inclusive care in accordance with the provisions of this section
				and satisfies such other criteria as the State specifies in the State plan
				amendment filed under this section.
								(d)Rules of
				constructionNothing in this section shall be construed
				as—
								(1)preventing a
				program provider from entering into contracts with other governmental or
				nongovernmental payers for the care of eligible children enrolled with the
				provider; or
								(2)affecting the
				option of a State to offer services to medically fragile children under a
				demonstration or
				waiver.
								.
				(b)Conforming
			 amendmentSection 1903(f)(4) of such Act (42 U.S.C. 1936b(f)(4))
			 is amended in the matter preceding subparagraph (A) by inserting ,
			 1942, after 1905(p)(1).
			(c)Study and
			 report
				(1)StudyThe
			 Secretary of Health and Human Services, in consultation with State Medicaid
			 agencies, annually shall conduct a study of the quality and cost of providing
			 medical assistance for a program of all-inclusive care for eligible children
			 under section 1942 of the Social Security Act (as added by subsection (a)).
			 Such study shall include an analysis of—
					(A)the information
			 submitted to the Secretary under subsection (c)(1)(C) of such section 1942;
			 and
					(B)the extent to which
			 the provision of such assistance resulted in improved quality and health status
			 measures for eligible children.
					(2)ReportNot
			 later than 2 years after the date of the enactment of this Act, and annually
			 thereafter, the Secretary of Health and Human Services shall submit a report to
			 Congress on the results of the study required under paragraph (1) that includes
			 such recommendations for legislative or administrative action as the Secretary
			 determines appropriate.
				
